            Case 3:20-cv-00249-RCJ-CLB Document 61
                                                55 Filed 08/03/20
                                                         07/29/20 Page 1 of 2



     John Neil Stephenson (SBN 12497)
 1
     Stephenson Law, PLLC
 2   1770 Verdi Vista Court
     Reno, Nevada 89523
 3   Tel: 510-502-2347
     Fax: 775-403-1773
 4
     Email: johnstephensonlaw@gmail.com
 5   Web: jstephensonlaw.com
     Counsel for Plaintiffs
 6
 7
                                   UNITED STATES DISTRICT COURT
 8                                               `
                                    DISTRICT OF NEVADA (RENO)
 9
10
       PATRICK H. MCGUIRE, and                                 Case No.: 3:20-cv-00249-RCJ-CLB
11     LISA ANN MCGUIRE,
                                                               STIPULATION AND ORDER FOR
12                              Plaintiffs,                    PLAINTIFFS TO FILE AN AMENDED
13               vs.                                           RESPONSE TO THE RE/MAX
                                                               DEFENDANTS’ MOTION TO
14     ANNE MARIE CAREY, et al.                                DISMISS [#24]
15                              Defendants.
16
17
            Plaintiffs Patrick and Lisa McGuire (collectively, “the McGuires”), and Defendants
18
19   RE/MAX Holdings, Inc. and RE/MAX, LLC (collectively, “the RE/MAX Defendants”), through

20   their undersigned counsel, hereby stipulate as follows:
21
            1.         The RE/MAX Defendants filed a motion to dismiss Plaintiffs’ verified second
22
                       amended complaint [#24]. The McGuires responded in opposition [#35]. The
23
24                     RE/MAX Defendants have not yet filed their reply.

25
26
27
28

                                                                                                     1
           Case 3:20-cv-00249-RCJ-CLB Document 61 Filed 08/03/20 Page 2 of 2



           2.     The McGuires seek to amend their response [#35] to include some brief additional
 1
 2                argument and one additional exhibit pertinent to whether this court has personal

 3                jurisdiction over RE/MAX, LLC.
 4
           3.     Counsel have met and conferred. The RE/MAX Defendants do not oppose this
 5
                  request.
 6
 7         4.     Pursuant to this Stipulation, the McGuires may have until July 31, 2020 to file

 8                their amended response. The RE/MAX Defendants will have ten days (10), up to
 9                and including August 10, 2020, to file their reply.
10
     SO AGREED
11
     DATED: July 29, 2020
12
13   /s/ John Neil Stephenson                         /s/ William J. Kelly III
     Stephenson Law, PLLC                             Kelly Law Partners, LLC
14   By: John Neil Stephenson, Esq.                   By: William J. Kelly III, Esq.
     Counsel for Plaintiffs Patrick and Lisa          Counsel for Defendants RE/MAX, LLC and
15   McGuire                                          RE/MAX Holdings, Inc.
16
                                               ORDER
17
           Upon stipulation of the parties and good cause appearing, the terms set forth in the
18
19   foregoing stipulation are hereby GRANTED.

20   IT IS SO ORDERED.
21
           DATED August 3, 2020
22
23                                              ____________________________________
24                                              UNITED STATES DISTRICT COURT
                                                DISTRICT OF NEVADA
25
26
27
28

                                                                                                     2
